Citation Nr: 1716432	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated disc at L4-L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
 



ATTORNEY FOR THE BOARD

B. N. Quarles


INTRODUCTION

The Veteran served on active duty from January 1955 to July 1956.  He died in August 2010, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Montgomery, Alabama, currently has jurisdiction of the claim.  

The Veteran presented testimony at a hearing before the undersigned Acting Veterans Law Judge in October 2009 on the issue of entitlement to a rating in excess of 20 percent for herniated disc at L4-L5.  A transcript of the hearing is of record.

Most recently, the Board remanded the matter to the RO for additional development in February 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its February 2014 remand, the Board directed the RO to take several actions, including readjudicating the appellant's claim.  The Board finds that the RO failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  

The RO was instructed to provide notice and determine whether the appellant desired to proceed with the claim as a substitute for the Veteran or waive her right to substitution and proceed with an accrued benefit claim.  Once the determination was made, the RO was to readjudicate the claim appropriately.  The RO did provide notice to the appellant of her substitution in June 2016; however, to date the RO has yet to readjudicate the appellant's claim for entitlement to a rating in excess of 20 percent for herniated disk at L4-L5 in accordance with the remand orders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should readjudicate the appellant's claim for entitlement to a rating in excess of 20 percent for herniated disc at L4-L5. 

2. If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




